The defendant, J. P. Stone, was by information charged on May 7, 1938, in the district court of Oklahoma county, Okla., with the offense of manslaughter in the first degree, was tried, convicted of manslaughter in the second degree, sentenced to serve two years in the State Penitentiary, and has appealed to this court.
Judgment and sentence was rendered on April 18, 1939; and on the same day a motion for a new trial was *Page 247 
filed, by the court overruled, and the defendant gave notice in open court of his intention to appeal; whereupon, he was allowed 60 days to make and serve a case-made. On June 17, 1939, the defendant was given an extension of time until the 17th of July to prepare and serve a case-made. On October 18, 1939, without any further extension of time having been given to prepare and serve a case-made, a hearing was had upon defendant's application for a case-made at the expense of Oklahoma county. Said application was denied; and on the same date, the last day upon which the defendant could have appealed to this court within the time allowed by statute, sec. 3192, O. S. 1931, 22 Okla. St. Ann. § 1054, a transcript of the proceedings was filed with the Clerk of the Criminal Court of Appeals.
There is no application before this court for a case-made to be prepared at the expense of Oklahoma county.
No briefs have been filed and no oral argument has been made herein.
Where an appeal is made by transcript and no briefs are filed nor oral argument made, this court will examine the information, instructions excepted to, and the judgment, and will affirm the case if no error is apparent. Huffman v. State,28 Okla. Cr. 280, 230 P. 296; Grider v. State, 56 Okla. Cr. 87,34 P.2d 607.
Finding no apparent error, this case is accordingly affirmed.